Citation Nr: 0928960	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
November 1986, with additional service in the Army Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disability.  The Veteran testified 
before the undersigned Veterans Law Judge in a February 2008 
hearing that was held via videoconference from the RO.  In 
July 2008, the Board reopened the Veteran's claim and 
remanded it for additional development.

In June 2009, the Veteran submitted an additional lay 
statement and a copy of a redacted February 2000 Board 
decision pertaining to a different Veteran's service 
connection claim.  The Board recognizes that this newly 
submitted evidence was not accompanied by a waiver of RO 
consideration.  Nevertheless, the Board finds that, because 
the lay statement is cumulative of evidence already in the 
claims folder and the February 2000 Board decision relates to 
another claimant and is thus not pertinent to the issue on 
appeal in this Veteran's case, that the additional 
submissions do not constitute additional pertinent evidence.  
Therefore, an additional remand to the RO is unnecessary.  
38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's currently diagnosed low back disability is related 
to his active service or to any incident therein, or to any 
periods of active duty training or inactive duty training.




CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110; 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002);  38 C.F.R. § 
3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  Inactive 
duty training is defined as duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  It follows from 
this that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419 amended 38 U.S.C.A. § 101(24) to additionally include 
within the definition of active duty any periods of inactive 
duty for training during which an individual becomes disabled 
or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Veteran, in written statements and testimony before the 
Board, contends that his current low back disability had its 
onset during active duty.  Specifically, he asserts that the 
condition was triggered by a series of parachute jumps during 
his period of active service in the mid-1980s.  The Veteran 
further contends that he reinjured his back while on active 
duty training in August 1989, at which time he was examined 
by a physician at Fort Bragg, North Carolina, who treated him 
with Motrin and bed rest and placed him on a medical profile.  

The Board recognizes that the Veteran informed VA that 
outstanding Reserve service medical records might exist that 
would corroborate his account of treatment for a low back 
injury during his period of active duty training.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  While the case 
law does not lower the legal standard for proving a claim, it 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  In this case, the Board 
met its heightened obligation to assist the Veteran by 
requesting his Reserve service medical records from the 
Veteran's Reserve unit at the time he filed his initial claim 
for service connection for a low back disability.  However, a 
September 1992 response from that Reserve unit indicated that 
the Veteran had only served with the unit for a few months in 
1989 and that his records had been transferred to the 
National Personnel Records Center (NPRC).  Thereafter, when 
the Veteran applied to reopen his claim in January 2002, the 
RO requested his Reserve service medical records from the 
NPRC and Womack Army Medical Center, where the Veteran had 
indicated he had received treatment for a low back injury 
incurred while on active duty training status in August 1989.  
However, separate responses from the NPRC and Womack Army 
Medical Center indicated that no Reserve service medical 
records were available.  The Veteran was duly informed of the 
unavailability of additional records to support his claim.  
The Board finds that further search for any such records 
would be futile.

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran's account of participating in parachute jumps in 
service is corroborated by his service personnel records, 
which show that he was awarded the parachute badge.  However, 
his service medical records are negative for any complaints, 
diagnoses, or treatment pertaining to low back problems.  On 
examination prior to his separation from service in September 
1986, the Veteran denied any history of low back pain and no 
lumbar spine problems were found on clinical evaluation.  
There is no other record of back injury or treatment for back 
problems during any period of active service, active duty 
training, or inactive duty training.  In the absence of any 
showing of treatment or a diagnosis of a back problem in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  

The Veteran's post-service medical records reflect that in 
March 1992, he sought VA medical treatment for "constant low 
back pain," which he attributed to a 1990 injury while he 
was in the Reserves.  Thereafter, on a VA general medical 
examination in August 1992, the Veteran indicated that that 
he had injured his back in August 1989 while fulfilling his 
annual Reserve service training requirements.  Specifically, 
the Veteran complained that, while unloading some wheel 
cables from an Army truck, his lower back "had locked up on 
him" and that he was unable to stand upright for the next 
several days.  Since that incident, the Veteran maintained, 
he had experienced a persistent dull ache in his lower back 
that radiated down to his lower extremities.  Clinical 
examination revealed slight limitation of motion of the 
lumbar spine but was otherwise negative for any low back 
abnormalities.  The diagnostic assessment was chronic lower 
back pain, which the VA examiner indicated was most likely 
secondary to myofascial pain syndrome.  Significantly, 
however, while the VA examiner recorded the Veteran's 
statements regarding an August 1989 back injury during a 
period of active duty training, that examiner did not 
indicate that he had reviewed the Veteran's service medical 
records or other pertinent evidence in his claims folder.  
Nor did that examiner offer a medical opinion as to whether 
or not the Veteran's current low back problems were service-
related.

A VA outpatient treatment record dated in November 1992 
reflects that the Veteran again complained of a three-year 
history of low back pain that had its onset during a 1989 
"lifting accident" while he was in the Reserves.  In March 
1993, he underwent a myelogram and CT scan that revealed no 
significant lumbar abnormalities.  The record is thereafter 
silent for complaints or clinical findings of low back 
problems until April 2002, when the Veteran was afforded a VA 
X-ray examination, which disclosed mild-to-moderate 
degenerative disease in the lower thoracic and lumbar regions 
of the spine, as well as mildly exaggerated lumbar lordosis 
and minimal retrolisthesis of the L5 vertebral boy in 
relationship to the S1, without evidence of pars defect.  The 
VA X-ray examiner noted the Veteran's complaint of long-term 
lumbar spine pain having its onset in 1990.  However, that 
examiner did not opine as to whether the Veteran's current 
low back disability was etiologically related to any aspect 
of his military service.

Subsequent VA medical records dated from April 2003 to 
October 2007 reflect periodic treatment for low back pain.  
Additionally, Social Security Administration (SSA) records 
obtained pursuant to the Board's July 2008 remand reveal that 
the Veteran was awarded SSA disability benefits, effective 
November 12, 2003, due to multiple physical and psychiatric 
disabilities, including degenerative disc disease of the 
lumbar, thoracic, and cervical spine.  Significantly, 
however, none of the medical providers who treated the 
Veteran for degenerative disc disease and related back 
problems offered clinical opinions indicating that those 
problems were caused or aggravated by any service-related 
incident.  

The record thereafter shows that in lay statements dated in 
February 2008 and June 2009, the Veteran's mother, brother, 
and friend all asserted that that the Veteran had experienced 
continuous low back problems since his discharge from the 
military.  Additionally, at his February 2008 Board hearing, 
the Veteran indicated that, shortly after injuring his back 
while on active duty training in August 1989, he had received 
treatment for back problems from a private physician and 
chiropractor.  The presiding Veterans Law Judge held the 
record open for 30 days to afford the Veteran the opportunity 
to submit those private treatment records.  However, no 
clinical evidence was received and the Veteran did not supply 
adequate information for VA to seek to obtain any such 
records.  Consequently, any additional information that may 
have been used to support the Veteran's claim has not been 
not obtained because of his failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded an additional VA orthopedic examination in February 
2009 in which he reported that his low back problems arose in 
service when "he had to jump 31 times with a full load 
including backpack and weapons."  However, the Veteran was 
unable to provide a specific date of onset, indicating only 
that he first experienced back problems in "1984 or 1985."  
The Veteran also reiterated his account of low back injury 
incurred during a period of active duty training in the 
Reserves.  He stated that, despite continuous back pain since 
his discharge from the military, he had managed to perform a 
series of strenuous civilian occupations, including jobs as a 
roofer, warehouseman, and construction worker, until 2003.  
At that time, the Veteran reported, he aggravated his lower 
back problems to the extent that he could no longer work and 
subsequently applied for and received SSA disability 
benefits.  The Veteran indicated that the current severity of 
his low back disability prevented him from walking more than 
a quarter of a mile and required him to wear a brace and use 
a cane to ambulate.  He stated that he took VA-prescribed and 
over-the-counter medications and received sporadic physical 
therapy for his low back symptoms, but denied any history of 
back surgery or any recent periods of hospitalization or 
incapacitation due to back problems.  Additionally, the 
Veteran indicated that, notwithstanding his low back 
disability, he was able to perform all of his daily living 
activities, albeit more slowly than he once did.

Clinical examination was negative for any findings of 
scoliosis, muscle spasm, or abnormal lumbar lordosis.  On 
range of motion testing, the Veteran complained of low back 
pain and exhibited some limitation of flexion.  However, his 
other ranges of motion were all found to be normal with no 
evidence of incoordination, instability, fatigue, or 
weakness.  The VA examiner noted that the Veteran displayed a 
normal gait, even when he did not use a came, and that, while 
he wore a brace, he was "able to dress and undress without 
any problem including taking off the brace."

X-rays taken concurrently with the VA examination showed a 
small osteophyte on the anteroinferior aspect of the third 
lumbar vertebral body and some possible sclerosis in the 
posterior joints at the fifth lumbar vertebra.  Those X-rays, 
however, were otherwise negative for any lumbar spine 
abnormalities, and the VA examiner expressly noted that "for 
a 45-year-old [the Veteran's age], these are normal X-rays."

Based upon the Veteran's statements, the results of the 
clinical examination, and a review of the claims file, the VA 
examiner determined that the Veteran overall had a "well-
preserved back," despite some limitation of flexion.  While 
acknowledging that the Veteran "complained bitterly about 
his back," the examiner determined that those reported 
symptoms were consistent with a diagnosis of lumbar strain, 
without significant objective findings and accompanied by a 
"significant psychological overlay."  Moreover, the VA 
examiner opined that it was less likely than not that the 
Veteran's current low back problems were related to any 
injury incurred in active service or during active duty 
training or inactive duty training.  As a rationale for that 
opinion, the examiner noted that the record did not reflect 
any complaints or clinical findings of back problems during 
any period of active or Reserve service.  Additionally, the 
examiner noted that, except for a few isolated complaints of 
low back pain in 1992 and 1993, the Veteran had not sought 
treatment for his back prior to April 2002, thus indicating a 
lack of continuity of symptomatology since service.  
Furthermore, that examiner emphasized that if the Veteran had 
significantly injured his back during the course of his 
military career, either during his active service or any 
subsequent period of active duty training or inactive duty 
training, "there would be some evidence" of that injury 
"in his X-rays but the X-rays show a surprisingly well 
preserved back for a 45-year old."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The Board finds that the VA examiner's February 2009 opinion 
that the Veteran's current low back symptoms are unrelated to 
his active service or any period of active duty training or 
inactive duty training to be the most probative and 
persuasive evidence.  It was based on a thorough and detailed 
examination of the Veteran and claims folder, and the 
examiner provided a rationale for the opinion.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Furthermore, 
the Board considers it significant that the February 2009 
examination directly addressed the issue on appeal and that 
the VA examiner's opinion is consistent with other clinical 
evidence of record, including the report of the August 1992 
VA general medical examination, the VA medical records 
reflecting sporadic complaints of back pain in 1992 and 1993, 
and the subsequent VA medical records showing treatment for 
low back pain and related symptoms from April 2002 to the 
present, none of showed any clinically relationship between 
the Veteran's back disability and service.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  

The Board acknowledges that, at his August 1992 VA orthopedic 
examination, the Veteran reported that his low back pain had 
its onset while he was on active duty training in the 
Reserves, and his statements were included in the examiner's 
report.  Additionally, the Board recognizes that, in March 
1992 and November 1992 VA outpatient treatment records, the 
Veteran complained of a three-year history of low back 
problems arising from an injury incurred in the Reserves.  
The Board observes, however, that evidence that is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Howell v. Nicholson, 
19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  As noted above, there is no clinical evidence of 
record to suggest that the Veteran injured his low back 
during active service or any subsequent period of active duty 
training or inactive duty training.  Because the accounts of 
an injury during a period of active duty training, reflected 
in the August 1992 VA examination report and the March 1992 
and November 1992 VA outpatient treatment records, appear to 
have been based solely on the Veteran's unsubstantiated 
statements, they is no more probative than the facts alleged 
by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 
(1993).  Moreover, the August 1992 VA examiner and the 
medical providers who treated the Veteran for low back 
problems in March 1992 and November 1992 did not opine on the 
etiology of his back problems or offer a medical rationale 
linking those problems to his active service or to any period 
of active duty training or inactive duty training.  Nor has 
any other medical provider.  For these reasons, the Board 
finds that there is no competent medical evidence of record 
that relates the Veteran's low back problems to service.  In 
addition, the February 2009 VA examiner addressed and 
considered the possibility of an inservice injury or injury 
on active duty training and still provided an opinion, with 
adequate rationale, that the current back problem is not 
related to any such injury because of the lack of findings 
prior to 2002, other than sporadic complaints in 1992 and 
1993.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's currently diagnosed low back disability.  The 
competent medical evidence does not show that it is at least 
as likely as not that a medical nexus exists between the 
Veteran's current low back problems and his active service or 
any period of active duty training or inactive duty training.  
Indeed, the competent evidence weighs against such a finding, 
as the February 2009 VA examiner specifically found that it 
was less likely than not that the Veteran's low back 
disability was caused or aggravated by his reported 
experiences during active service and on active duty training 
in the Reserves.  The Board finds that the February 2009 VA 
examiner's opinion is more persuasive than any other evidence 
of record supportive of the Veteran's claim.  Moreover, the 
record is otherwise negative for any competent clinical 
evidence relating his current low back disability to any 
aspect of his military service.  Accordingly, the Board finds 
that service connection for the Veteran's low back disability 
is not warranted on a direct basis.  

There is no objective clinical evidence of record showing 
that any low back problems manifested to a compensable degree 
within one year following the Veteran's separation from 
active service.  Therefore, presumptive service connection is 
not warranted under 38 C.F.R. § 3.309(a).  Furthermore, while 
the Board recognizes that the Veteran reported undergoing 
private treatment for low back pain shortly after his period 
of active duty training in August 1989, no such treatment 
records have been associated with the claims folder.  Even if 
such records existed, however, they would not be sufficient 
to establish service connection on a presumptive basis since, 
as noted above, presumptive periods do not apply to active 
duty training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

The Board has considered the statements of the Veteran and 
his mother, brother, and family friends indicating that he 
has suffered from chronic low back problems since undertaking 
a series of parachute jumps during his period of active 
service.  However, as laypersons, they are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Veteran contends that the evidence shows a continuity of 
symptoms since service and supports his claim for service 
connection.  However, the first clinical evidence of any low 
back problems is dated in 1992, more than five years after 
the Veteran's separation from active service.  Additionally, 
as noted by the March 2009 VA examiner, aside from a few 
sporadic complaints of low back pain in 1992 and 1993, the 
record does not reflect any subjective or objective findings 
of back problems prior to April 2002.  In view of the lack of 
symptoms shown in service and the period post-service without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while the 
Veteran now maintains that he has experienced ongoing low 
back problems since performing parachute jumps during service 
in the mid-1980s, that account is contradicted by his own 
prior statements at the August 1992 VA orthopedic examination 
and in a November 1992 VA outpatient treatment record, in 
which he indicated that his low back problems first arose in 
1989.  Additionally, in a March 1992 VA outpatient treatment 
record and on an April 2002 VA X-ray examination, the Veteran 
reported that his low back pain began in 1990.  Those 
discrepancies in the Veteran's accounts of the onset of his 
low back problems undermine the credibility of his 
contentions regarding a continuity of symptomatology and 
further reduce their probative value relative to the 
countervailing clinical evidence of record. 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's currently diagnosed low back disability first 
manifested several years after his initial period of active 
service and is not related either to his periods of active 
service or to any incident therein, or to any periods of 
active duty training or inactive duty training.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disability, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and March 
2006, a rating decision in June 2003, and a statement of the 
case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


